UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7234



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO CASTRILLON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-89-159-B, CA-97-81-R)


Submitted:   March 30, 1999                 Decided:   April 16, 1999


Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Castrillon, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Castrillon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny Cas-

trillon’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Castrillon, Nos. CR-89-159-B; CA-97-81-R (W.D. Va. June 26 and

Sept. 9, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2